EXAMINER COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The amendment filed on 03/30/21 has been entered. Claims 12-20 remain pending in the application.
Drawings
The amendment to the drawings filed 03/30/21 is not admitted because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure includes, among other things: a top seal 10 flush with an outer surface of the stem 3, the top seal omitting an axially extending inner surface (see drawings filed 3/20/20, Fig. 4a-4b).
Quayle Action
Upon the amendments contained in this office action, this application is in condition for allowance except for the following matters.
The drawings filed 03/20/20 are objected to under 37 CFR 1.84(h)(3) because the plane upon which each sectional view is taken, is not indicated on the view from which the section is cut; and, sectional views in Fig. 1a-3b entirely omit required hatching; and, sectional views in Fig. 4a-4b omit required hatching for a structure corresponding to reference numeral “9”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for the following amendment was provided telephonically by Frederick Dorchak on 04/29/21.
On page 2 of the specification, amend the third paragraph as follows:
The main advantages of these measures are the following. The invention results in a very robust valve with limited creep and minimal permeability, thereby reducing water The spring element is therefore a limiting spring. 
Cancel claim 14.
Change the dependencies of each of claims 15, 16, and 17, from “14” to “12”.
Replace claim 12 with the following:
A valve for a container for dispensing pressurized fluid, said valve comprising 
a housing (1) which is mounted on a valve cup (2), 
a hollow stem (3) provided in a passage of the housing (1) which stem (3) has at least one lateral inlet opening (4) at a lower end of the stem and an outlet opening (5) at an upper end of the stem, which stem (3) is displaceable between a closed position and an open position and 
a spring element configured to push the stem (3) in the closed position, 
wherein the housing (1) has a circumferential step-shaped contour with a housing shape having an outer, lower part (7) and a central, upper part (8), 
wherein the valve cup (2) has a valve cup shape corresponding to the housing shape of the circumferential step-shaped contour of the housing along portions of the circumferential step-shaped contour of the housing having a step and ends horizontally on the top of the housing (1) close to the stem (3), and 

wherein the lower part of the housing (1) situated in the container is provided with a circumferential groove (11) in which the spring element (6) is held which pushes the stem (3) in the closed position,
wherein the stem (3) is provided on the lower end of the stem situated in the container with a flange (12) that abuts in the closed position against the lower art of the housing (1) thereby closing the passageway through the stem (3). 
Replace claim 19 with the following:
The valve according to claim 12, wherein the spring element is a limiting spring and is configured to limit displacement of the valve stem in an opening position.
Replace claim 20 with the following:
A method of dispensing, comprising:
providing the valve according to claim 12; and
dispensing 1K polyurethane foam or 2K polyurethane foam through the valve.

Response to Arguments
In regards to the objections to the drawings, all are withdrawn except for that maintained in this office action. As previously indicated in this action under title “Drawings” the amendments to the drawings filed 03/30/21 were not entered because they introduce new matter. 
In regards to the rejection under 35 USC § 101, the amendment filed 03/30/21 appropriately addresses it and the rejection is withdrawn. 
In regards to the rejections under 35 USC § 112, the amendment filed 03/30/21 and contained in this office action appropriately addresses them and the rejections are withdrawn. 
Reasons for Allowance
Claims 12-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the details of the applicant’s invention as cited in claim 12 as a whole. There is no motivation to combine the arts of record in order to render the invention obvious. A combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. 
Specifically, at least the following limitations, when considered in context, makes claim 12: “[…] wherein the stem (3) is provided on the lower end of the stem situated in the container with a flange (12) that abuts in the closed position against the lower art of the housing (1) thereby closing the passageway through the stem (3) […]”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.

	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754 

/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754